Citation Nr: 1728329	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  11-22 989	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen previously-denied claims for entitlement to service connection for disabilities of the right and left knees.

2.  Entitlement to service connection for a gastrointestinal disability, to include an irritable colon; glaucoma, including partial blindness in the right eye; and dementia, to include as related to addiction and/or alcohol abuse.

3.  Eligibility for an automobile allowance or automotive adaptive equipment. 


REPRESENTATION

Veteran represented by:	Daniel J. Tuley, Attorney at Law




ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from August 1987 to August 1991, including service in Southwest Asia, with subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from multiple RO decisions.


FINDING OF FACT

In April 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran through his attorney that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran and his attorney have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2017, the Veteran's attorney faxed a request to the Board requesting that the Veteran's appeals, identified above, be withdrawn.  The attorney additionally withdrew the request for a hearing the Veteran had previously made.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his attorney, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.




		
S. B. MAYS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


